FILED
                              NOT FOR PUBLICATION                           AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HECTOR REYES RODRIGUEZ;                           Nos. 06-72227
MARINA REYES; HECTOR DAMIAN                            07-71332
REYES,
                                                  Agency Nos. A075-745-316
               Petitioners,                                   A075-745-317
                                                              A075-745-318
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       In these consolidated petitions for review, Hector Reyes Rodriguez, Marina

Reyes, and Hector Damian Reyes, natives and citizens of Mexico, petition for

review of the Board of Immigration Appeals’ (“BIA”) orders dismissing their


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s (“IJ”) decision denying cancellation of

removal, and denying their motions to remand and reopen. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to remand, Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008),

and de novo questions of law, Hernandez v. Mukasey, 524 F.3d 1014, 1017 (9th

Cir. 2008). We dismiss in part and deny in part the petition for review in No. 06-

72227, and we deny the petition for review in No. 07-71332.

      We lack jurisdiction to review the agency’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir.

2003). Petitioners’ contention that the IJ erred by not considering their continuous

physical presence and good moral character is unavailing because the IJ properly

considered her hardship determination dispositive in denying their applications for

cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(D).

      To the extent petitioners contend that the BIA violated their due process

rights by disregarding their evidence of hardship, this contention is not supported

by the record and does not amount to a colorable constitutional claim. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“[T]raditional




                                          2                            06-72227/07-71332
abuse of discretion challenges recast as alleged due process violations do not

constitute colorable constitutional claims that would invoke our jurisdiction.”).

      The BIA did not abuse its discretion by denying petitioners’ first motion to

remand because the BIA considered the evidence submitted and acted within its

broad discretion in determining that the evidence was insufficient to warrant a

remand. See Romero-Ruiz, 538 F.3d at 1062 (“The BIA abuses its discretion if its

decision is arbitrary, irrational, or contrary to law.”) (internal quotations omitted).

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen as untimely because it was filed nearly seven months after the BIA’s March

8, 2006, order dismissing their underlying appeal, and petitioners failed to

demonstrate that they qualified for an exception to the time limit. See 8 C.F.R.

§ 1003.2(c)(2)-(3).

    IN No. 06-72227: PETITION FOR REVIEW DISMISSED in part,
DENIED in part.

      IN No. 07-71332: PETITION FOR REVIEW DENIED.




                                            3                             06-72227/07-71332